Title: John Taggart to Thomas Jefferson, 15 March 1809
From: Taggart, John
To: Jefferson, Thomas


          Sir   Philada March 15th 1809
             Your letter of the 15th Ulto I recd and acording to Your Instructions have Shiped the Oil and Lead on bord the Schooner Jane Benoni Jackson Master bound for Richmond to the Care of Messrs Gibson & Jefferson of that place She is Expected to Sale on the 17th Inst. You will find a bill Enclosed I wish the artickles may be pleasing to you—
          I am with the highest respect Your Obedent Servant— John Taggart
        